Citation Nr: 0710096	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  95-31 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to an initial evaluation in excess of 10 
percent for  dermatofibrosarcoma.

4.  Entitlement to an initial compensable evaluation for 
hemorrhoids.

5.  Entitlement to an initial compensable evaluation for 
residuals of a ganglion cyst of the left foot.  



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 
INTRODUCTION

The veteran served on active duty from September 1961 to 
April 1983.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  That decision denied service 
connection for a low back disorder and for a cervical spine 
disorder, but granted service connection for 
dermatofibrosarcoma, hemorrhoids, and residuals of a ganglion 
cyst of the left foot.  A 10 percent disability evaluation 
was assigned for dermatofibrosarcoma, and noncompensable 
evaluations were assigned for hemorrhoids and for residuals 
of a ganglion cyst of the left foot.  Those disability 
evaluations were effective from December 30, 1993.  The 
veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  

The Board remanded the case for additional development in 
October 2003 and September 2005, and as will be discussed 
below, pursuant to the Board remands, the Appeals Management 
Center (AMC) mailed additional pertinent correspondence to 
the appellant's addresses as variously verified in the 
record, but there has been no response from the veteran.  As 
such, the Board finds that the AMC attempted to complete the 
development requested in the October 2003 and September 2005 
Board remands and complied with the remand instructions.  
Stegall v West, 11 Vet. App, 268 (1998).  It bears emphasis 
that VA's duty to assist is not always a "one-way street."  
The appellant has an obligation to assist in the adjudication 
of his claim in notifying VA of any change in address.  See 
Wood v Derwinski, 1 Vet. App, 190, 193 (1991); Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993) (noting that the veteran 
bears the burden of keeping VA apprised of his whereabouts 
and that, where he does not, "there is no burden on the part 
of the VA to turn up heaven and earth to find him").  The 
case has since been returned to the Board for appellate 
review.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran has not been shown to have a low back 
disorder that is causally or etiologically related to his 
military service.

3.  The veteran has not been shown to have a cervical spine 
disorder that is causally or etiologically related to his 
military service.  

4.  The veteran is in receipt of the maximum schedular rating 
available for superficial scars, and his dermatofibrosarcoma 
is not shown to present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards.

5.  The veteran does not have external or internal 
hemorrhoids that are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences

6.  The veteran's residuals of a ganglion cyst of the left 
foot are not productive of functional impairment. 


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2006).

2.  A cervical spine disorder was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2006).

3.  The criteria for an initial evaluation in excess of 10 
percent for dermatofibrosarcoma have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.118, 
Diagnostic Codes 7818-7804 (2006).

4.  The criteria for an initial compensable evaluation for 
hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Code 7336 
(2006).

5.  The criteria for an initial compensable evaluation for 
residuals of a ganglion cyst of the left foot have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.118, Diagnostic Code 7805 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

Written VA notices are to be sent to "a claimant or payee at 
his or her latest address of record."  38 C.F.R. § 3.1(q) 
(2006).  If an appellant has changed addresses without 
informing VA, it is well established that it is the 
claimant's responsibility to keep VA advised of his or her 
whereabouts in order to facilitate development of a claim.  
If he or she does not do so, "there is no burden on the part 
of the VA to turn up heaven and earth to find him [or her]."  
See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  As stated 
by the Court, "[t]he duty to assist is not always a one-way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
"If a [claimant] wishes help, he [or she]cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

Initially, the Board notes that the veteran's last 
communication with VA was in an October 1995 statement, which 
was accepted as a substantive appeal.  In that statement, he 
listed an address that was slightly different from the one he 
had provided in his August 1995 notice of disagreement (NOD).  
Specifically, the last two digits in the post office box 
number were transposed.  A different address is also shown on 
a VA Form 21-8947 on the left flap of the claims file and on 
an August 1994 letter sent to the veteran.  As such, VA had 
three different addresses listed for the veteran.

The RO sent a letter to the veteran in November 1997 at the 
address provided in the August 1995 NOD, and he was provided 
an opportunity to submit additional evidence.  A supplemental 
statement of the case (SSOC) was also sent in February 1998 
to the same address.  The veteran did not respond to the 
letter or SSOC, but there is no indication that either of 
those documents was returned as undeliverable.  The veteran 
was also scheduled for VA examinations in February 1998, but 
he failed to report.  

In June 2002, the RO sent the veteran another letter at the 
address provided on the August 1995 notice of disagreement, 
notifying him of the enactment of the Veterans Claims 
Assistance Act of 2000 and of its provisions.  The veteran 
did not respond to this letter, but there is no indication in 
the claims file that it was returned to VA as undelivered.

In August 2002, the veteran was scheduled for two VA 
examinations for which he failed to report.  The Compensation 
and Pension Exam Inquiry showed the same address that was 
listed in the August 1995 NOD.  A printout of "all 
appointments" for the veteran at a VA healthcare facility 
dating from July 1993 to August 2002 is in the claims file 
and indicates that the veteran last reported for an 
appointment in November 1999.  He cancelled an appointment in 
September 1999, and he failed to show for four appointments 
in 2000.  One appointment was cancelled by the VA clinic.

In September 2002, the RO sent the veteran a SSOC at the 
address provided on the August 1995 NOD, except that a 
different zip code was used.  Nevertheless, there is no 
indication in the claims file that the SSOC was returned to 
VA as undeliverable.

In December 2002, the RO sent a letter notifying the veteran 
of the date and time to report for a hearing before the Board 
at the RO.  The RO sent the letter to the address provided on 
the August 1995 NOD, except that the zip code was the one 
used to mail the September 2002 SSOC.  The veteran failed to 
report for the hearing, but there is no indication that the 
letter was returned to VA as undelivered.

In April 2003, the Board wrote to the veteran at the address 
provided on the August 1995 NOD, except that the zip code was 
the same as that used on the September 2002 supplemental 
statement of the case and on the December 2002 hearing 
notification letter.  The Board sent the veteran notification 
of a change in the VA rating criteria for evaluating skin 
disabilities, as his appeal involved evaluation of skin 
disorders.  He was given an opportunity to submit additional 
evidence in connection with his claims; however, the veteran 
did not respond to the letter, and there is no indication 
that it was undeliverable.

In July 2003, the Board sent the veteran two identical 
letters giving him an opportunity for another hearing before 
the Board.  One letter was sent to the address listed on the 
August 1995 NOD, and the other letter was sent to the same 
address except that it used the post office box number that 
was on the veteran's October 1995 statement.  The letter 
using the post office box number shown on the October 1995 
statement was returned to the Board as undelivered, 
indicating "no such number."  The veteran did not respond 
to the other letter, but there is no indication that it was 
returned to Board as undelivered.

The Board remanded the veteran's case in October 2003 in 
order to obtain a correct address for him.  Following that 
remand, the RO sent notice letters to the veteran in May 2004 
and November 2004 using the same address that he listed in 
his August 1995 NOD.  The veteran did not respond to these 
letters, but there was also no indication that the letters 
were returned as undeliverable.  

The veteran was also scheduled for VA examinations in 
December 2004, but he failed to report once again.  The RO 
contacted the VA Medical Center (VAMC) to verify the 
veteran's address and phone number.  The VAMC had the same 
address used by the RO, but indicated that there was no phone 
number listed for the veteran.  A SSOC was sent to the 
veteran in May 2005 using the same address as listed in his 
August 1995 NOD.  The veteran did not respond, and there was 
no indication that the mail was undeliverable.  The case was 
subsequently returned to the Board for appellate review.  

The Board once again remanded the case in September 2005 
because the RO had not complied with its previous remand 
instructions.  In this regard, the Board noted the RO had not 
determined whether the veteran was receiving VA compensation 
and had not obtained a correct address from the VA office 
responsible for sending the checks or from the service 
department if the veteran was receiving military retired pay.

The RO subsequently sent a letter in October 2005 to the 
credit union where the veteran's benefits were directly 
deposited requesting that the institution provide his current 
mailing address.  A response was received in October 2005 
listing the same address as the one reported by the veteran 
in his August 1995 NOD.  It was also noted that there was no 
phone number for the veteran.  A letter was subsequently sent 
to the veteran in March 2006 using that same address.  
However, there has been no response from the veteran, and 
there is no indication that the letter was returned as 
undeliverable.  The veteran was also scheduled for a VA 
examination in August 2006, but he failed to report for that 
appointment.  A SSOC was also mailed to the veteran in 
December 2006, but there has been no response, and it has not 
been returned as undeliverable.  

Based on the foregoing, the Board finds that VA has made 
reasonable efforts to locate the veteran and has properly 
mailed correspondence to his last known address.  In fact, 
there is no indication that the veteran has not received the 
correspondence sent to him.

The Board does observe that the RO did not provide the 
veteran with notice prior to the initial decision in August 
1994.  However, the RO did send the veteran letters in June 
2002, May 2004, November 2004, March 2006, and August 2006, 
which meet the notification requirements.  The Board finds 
that any defect with respect to the timing of the notice 
requirement was harmless error. 

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the claims, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the veteran's 
claims were readjudicated in supplemental statements of the 
case (SSOC).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Viewed in such context, 
the furnishing of notice after the decision that led to this 
appeal did not compromise the essential fairness of the 
adjudication.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Conway v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 
2004).  The veteran has had a "meaningful opportunity to 
participate effectively," Dingess/Hartman, and the Board 
finds that the present adjudication of the appeal will not 
result in any prejudice to the veteran.  Therefore, with 
respect to the timing requirement for the notice, the Board 
concludes that to decide this appeal would not be prejudicial 
to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claims.  Specifically, the June 
2002, May 2004, November 2004, and March 2006 letters 
indicated that the evidence must show that he had an injury 
in military service or a disease that began in, or was made 
worse during military service, or that there was an event in 
service that caused injury or disease; that he has a current 
physical or mental disability; and, that there is a 
relationship between his current disability and an injury, 
disease, or event in military service.  The May 2004, 
November 2004, and March 2006 letters also stated that, "To 
establish entitlement to an increased evaluation for your 
service-connected disability, the evidence must show that 
your service-connected condition has gotten worse."  
Additionally, the September 1995 statement of the case (SOC) 
and the February 1998, September 2002, May 2005, and December 
2206 supplemental statements of the case (SSOC) notified the 
veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claims.  In fact, the SOC and SSOCs provided 
the veteran with the schedular criteria used to evaluate his 
service-connected dermatofibrosarcoma, hemorrhoids, and 
residuals of a ganglion cyst of the left foot.

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the June 2002, May 2004, November 
2004, and March 2006 letters indicated that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claims and that VA was requesting all records 
held by Federal agencies, including service medical records, 
military records, and VA medical records.  The veteran was 
also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on his 
claims.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
June 2002, May 2004, November 2004, and March 2006 letters 
notified the veteran that he must provide enough information 
about his records so that they could be requested from the 
agency or person that has them.  The June 2002 and May 2004 
letters also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the June 2002, May 
2004, November 2004, and March 2006 letters informed the 
veteran that it was his responsibility to ensure that VA 
receives all requested records that are not in the possession 
of a Federal department or agency.  The May 2004 letter 
further stated that it was still his responsibility to 
support his claim with appropriate evidence.

Although the notice letters that were provided to the 
appellant did not specifically contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  In this regard, the RO has 
informed the veteran in the rating decision, SOC, and SSOCs 
of the reasons for the denial of his claims and, in so doing, 
informed him of the evidence that was needed to substantiate 
those claims.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that an August 2006 letter and the December 2006 SSOC 
informed the veteran that a disability rating was assigned 
when a disability was determined to be service-connected and 
that such a rating could be changed if there were changes in 
his condition. The letter also explained how disability 
ratings and effective dates were determined.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records and all available VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claims.  He was also afforded a VA 
examination in February 1994.  He was scheduled for 
additional VA examinations in February 1998, August 2002, 
December 2004, and August 2006, but he failed to report for 
those appointments.  VA has also assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC and SSOCs, which informed them of 
the laws and regulations relevant to the veteran's claims.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.


I.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).


A.  Low Back Disorder

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a low back 
disorder.  His service medical records do show that he sought 
treatment for low back pain in January 1981.  However, the 
remainder of his service medical records are negative for any 
complaints, treatment, or diagnosis of a back disorder.  In 
fact, his March 1983 separation examination found his spine 
to be normal, except for a 5 inch scar for which he is 
already service-connected.  Thus, any symptomatology the 
veteran may have experienced in service appears to have been 
acute and transitory and to have resolved without residuals 
prior to his separation.  The Board also notes that he did 
not seek treatment for a back disorder for many years 
following his separation from service.  Therefore, the Board 
finds that a low back disorder did not manifest in service or 
within one year thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest complaints of a low 
back disorder, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter. See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
a back disorder is itself evidence which tends to show that a 
low back disorder did not have its onset in service or for 
many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that a low back 
disorder manifested during active duty service or within 
close proximity thereto, the medical evidence of record does 
not link any current diagnosis of a low back disorder to the 
veteran's active service.  As noted above, the record shows 
that there were no complaints, treatment, or diagnosis of a 
back disorder for many years following the veteran's 
separation from service.  The veteran was scheduled for VA 
examinations in February 1998, August 2002, December 2004, 
and August 2006 so that a medical opinion could be obtained 
to determine whether he currently had a low back disorder 
that was causally or etiologically related to his military 
service.  However, he failed to report for those 
examinations.  According to 38 C.F.R. § 3.655, in an original 
compensation claim, when entitlement or continued entitlement 
to a benefit cannot be established or confirmed without a 
current VA examination or reexamination and a claimant, 
without good cause, fails to report for such examination, or 
reexamination, the claim shall be rated based on the evidence 
of record.  Therefore, the Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection for a low back disorder.

B.  Cervical Spine Disorder

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a cervical 
spine disorder.  His service medical records do show that he 
sought treatment for cervical spine pain in July 1968.  
However, x-rays of his cervical spine were normal at that 
time, and the remainder of his service medical records are 
negative for any complaints, treatment, or diagnosis of a 
cervical spine disorder.  In fact, his March 1983 separation 
examination found his neck to be normal.  Thus, any 
symptomatology the veteran may have experienced in service 
appears to have been acute and transitory and to have 
resolved without residuals prior to his separation.  The 
Board also notes that he did not seek treatment for a 
cervical spine disorder for many years following his 
separation from service.  The Board finds this gap in time 
significant, and, as noted above with regard to the claim for 
service connection for a low back disorder, it weighs against 
the existence of a link between a cervical spine disorder and 
his military service. Cf. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (holding, in an aggravation context, 
that the Board may consider a prolonged period without 
medical complaint when deciding a claim).  Therefore, the 
Board finds that a cervical spine disorder did not manifest 
in service or for many years thereafter.

In addition to the lack of evidence showing that a cervical 
spine disorder manifested during active duty service or 
within close proximity thereto, the medical evidence of 
record does not link any current diagnosis of a low back 
disorder to the veteran's active service.  As noted above, 
the record shows that there were no complaints, treatment, or 
diagnosis of a cervical spine disorder for many years 
following his separation from service.  The veteran was 
scheduled for VA examinations in February 1998, August 2002, 
December 2004, and August 2006 so that a medical opinion 
could be obtained to determine whether he currently had a 
cervical spine disorder that was causally or etiologically 
related to his military service.  However, he failed to 
report for those examinations.  According to 38 C.F.R. § 
3.655, in an original compensation claim, when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, the claim shall be rated based 
on the evidence of record.  Therefore, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for a cervical spine disorder.


C.  Conclusion

Because the preponderance of the evidence is against the 
veteran's claims, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a low back disorder and a cervical spine 
disorder is not warranted.  The veteran is not a medical 
professional competent to render an opinion on matters of 
medical etiology or diagnosis and absent a professional 
medical opinion linking a current disorder to service, 
service connection cannot be granted.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).


II.  Higher Initial Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

Initially, the Board notes that the adjudication of these 
issues has been made significantly more difficult by the 
veteran's failure to report for numerous VA examinations.  
According to 38 C.F.R. § 3.655, in an original compensation 
claim, when entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, the claim shall be rated based on the evidence 
of record.



A.  Dermatofibrosarcoma

The veteran is currently assigned a 10 percent disability 
evaluation for his dermatofibrosarcoma pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Codes 7818-7804.  In the selection of 
code numbers assigned to disabilities, injuries will 
generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen. 38 C.F.R. § 4.27 (2006).  The hyphenated 
diagnostic code in this case indicates that the 
dermatofibrosarcoma under Diagnostic Code 7818 is the 
service-connected disorder and that the superficial scar 
under Diagnostic Code 7804 is a residual condition.  Rating 
by analogy is appropriate where an unlisted condition is 
encountered, and a closely related condition which 
approximates the anatomical localization, symptomatology and 
functional impairment is available.  38 C.F.R. § 4.20.

The Board notes that during the pendency of this appeal, VA 
issued new regulations for rating skin disabilities under 38 
C.F.R. § 4.118, which became effective August 30, 2002.  
However, the Board notes that consideration under the revised 
schedular criteria should not be undertaken before such 
criteria became effective.  The effective date rule contained 
in 38 U.S.C.A. § 5110(g) prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law.  That is, for any date prior to August 
30, 2002, neither the RO nor the Board could apply the 
revised rating schedule.

The veteran was notified of these regulation changes in an 
April 2003 letter and in the May 2005 SSOC.  Thus, the 
Board's decision to proceed in adjudicating this claim does 
not, therefore, prejudice the veteran in the disposition 
thereof.  See Bernard, 4 Vet. App. at 393-94.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an initial evaluation in excess of 
10 percent for dermatofibrosarcoma.  Prior to August 30, 
2002, Diagnostic Code 7818 provided that malignant new skin 
growths were to be rated as scars, disfigurement, etc., on 
the extent of constitutional symptoms, physical impairment, 
and Diagnostic Code 7804 provided that a 10 percent 
disability evaluation was contemplated for a superficial scar 
that was tender and painful on objective demonstration.   
However, a 10 percent disability evaluation represented the 
maximum schedular rating available under Diagnostic Code 
7804.  Consequently, the veteran is not entitled to an 
increased evaluation under that Diagnostic Code.

Nevertheless, the Board has also considered whether an 
increased evaluation would be in order under other relevant 
diagnostic codes in effect prior to August 30, 2002.  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  Thus, the Board has considered 
the propriety of assigning a higher, or separate, rating 
under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).

Specifically, the Board has considered the application of the 
versions of Diagnostic Codes 7800, 7801, 7802, 7803, and 7805 
that were in effect prior to August 30, 2002.  The criteria 
for those disabilities is set forth at 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7801, 7802, 7803, and 7805 (2002).  
However, the Board has reviewed the pertinent medical 
evidence as contained in the veteran's claims file, and 
concludes that the old criteria for a rating in excess of 10 
percent for dermatofibrosarcoma are simply not met.  The 
Board notes that the old versions of Diagnostic Codes 7800, 
7801, and 7802 pertain to evaluating disfiguring scars of the 
head, face, or neck; third degree burn scars; and, second 
degree burn scars.  However, the veteran in this case does 
not have such scars, and therefore, these diagnostic codes 
are not applicable to the claim.  The Board also notes that a 
10 percent disability evaluation represented the maximum 
schedular evaluation available under Diagnostic Code 7803.  
In addition, Diagnostic Code 7805 provided that other scars 
could be evaluated on the limitation of function of the 
affected part.  However, in this case, the veteran's 
dermatofibrosarcoma is located on his back, and in the 
decision above, the Board has denied service connection for a 
low back disorder.  There is no medical evidence of record 
showing that he has limitation of function of the back due to 
his service-connected dermatofibrosarcoma as opposed to a 
nonservice-connected back disorder.  Therefore, the Board 
finds that the veteran is not entitled to an initial 
evaluation under the old versions of Diagnostic Codes 7800, 
7801, 7802, 7802, 7803, and 7805.

As of August 30, 2002, Diagnostic Code 7818 provided that 
malignant skin neoplasms other than malignant melanoma should 
be evaluated as disfigurement of the head, face, or neck (DC 
7800), scars, (DCs 7801, 7802,  7803, 7804, or 7805), or 
impairment of function.  Under the revised version of 
Diagnostic Code 7804, a 10 percent disability evaluation 
represented the maximum schedular rating available under 
Diagnostic Code 7804.  Consequently, the veteran is not 
entitled to an increased evaluation under that Diagnostic 
Code.

While the Board has considered whether a higher initial 
evaluation would be in order under other relevant diagnostic 
codes effective from August 30, 2002, the Board finds that 
the criteria for a rating in excess of 10 percent for his 
dermatofibrosarcoma are simply not met.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 7800, 7801, 7802, 7803, and 7805 
(2006).  In this regard, the Board notes that the revised 
version of Diagnostic Code 7800 provides the criteria for 
evaluating disfigurement of the head, face, or neck.  
However, the veteran's service-connected dermatofibrosarcoma 
is located on his back.  As such, the criteria under that 
diagnostic code are not applicable in this case.  The Board 
also observes that a 10 percent disability evaluation 
represents the maximum schedular evaluation under Diagnostic 
Codes 7802 and 7803.  Moreover, the revised version of 
Diagnostic Code 7801 governs the evaluation of scars, other 
than head, face, or neck, that are deep or that cause limited 
motion may be rated as follows.  However, the medical 
evidence does not show the veteran to have scar that is deep 
or causes limited motion for an area or areas exceeding 12 
square inches (77 square centimeters).  In addition, the 
revised version of Diagnostic Code 7805 provides that other 
scars should be evaluated on limitation on of motion of the 
affected part.  However, as previously discussed, there is no 
medical evidence of record showing that the veteran has 
limitation of function of the back due to his service-
connected dermatofibrosarcoma as opposed to a nonservice-
connected back disorder.  Therefore, the Board finds that the 
veteran is not entitled to a higher initial evaluation under 
the revised versions of Diagnostic Codes 7800, 7801, 7802, 
7803, and 7805.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a higher initial evaluation for dermatofibrosarcoma.  


B.  Hemorrhoids

The veteran is currently assigned a noncompensable evaluation 
for his hemorrhoids pursuant to 38 C.F.R. § 4.114, Diagnostic 
Code 7336.  Under that Diagnostic Code, a noncompensable 
evaluation is for assignment for mild or moderate external or 
internal hemorrhoids.  A 10 percent evaluation is for 
assignment for external or internal hemorrhoids that are 
large or thrombotic, irreducible, with excessive redundant 
tissue, evidencing frequent recurrences.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an initial compensable evaluation 
for hemorrhoids.  The medical evidence of record does not 
show the veteran to have external or internal hemorrhoids 
that are large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences.  In fact, 
the February 1994 VA examination found the veteran to have an 
external hemorrhoid that was nontender, and there was no 
rectal wall tenderness.  As such, the veteran has not been 
show to have met the criteria for a 10 percent disability 
evaluation.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a higher initial evaluation for hemorrhoids.


C.  Residuals of a Ganglion Cyst of the Left Foot

The veteran is currently assigned a noncompensable evaluation 
for his residuals of a ganglion cyst of the left foot 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805.  As 
previously indicated, VA issued new regulations for rating 
skin disabilities under 38 C.F.R. § 4.118, which became 
effective August 30, 2002.  Nevertheless, both the old and 
revised versions of Diagnostic Code 7805 provide that other 
scars should be rated on limitation of function of affected 
part.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an initial compensable evaluation 
for his residuals of a ganglion cyst of the left foot.  The 
medical evidence of record does not show the veteran to have 
functional impairment.  In fact, the February 1994 VA 
examination found the veteran to have a one and a half inch 
linear scar over the mid-dorsum of his left foot, which was 
well healed and nontender.  The examiner also noted that the 
movements of toes and ankles were within normal limits and 
painless.  As such, the veteran has not been shown to have 
met the criteria for an initial compensable evaluation.  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a higher initial 
evaluation for his residuals of a ganglion cyst of the left 
foot.


D.  Conclusion

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected 
dermatofibrosarcoma, hemorrhoids, or residuals of a ganglion 
cyst of the left foot have caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disabilities.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995). 

ORDER

Service connection for a low back disorder is denied.

Service connection for a cervical spine disorder is denied.

An initial evaluation in excess of 10 percent for 
dermatofibrosarcoma is denied.

An initial compensable evaluation for hemorrhoids is denied.

An initial compensable evaluation for residuals of a ganglion 
cyst of the left foot is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


